t c summary opinion united_states tax_court jeffrey ercolino petitioner v commissioner of internal revenue respondent docket no 14127-04s filed date eugene f crowe specially recognized for petitioner william c bogardus for respondent carluzzo special_trial_judge this case for the redetermination of a deficiency was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and imposed a dollar_figure sec_6662 penalty the issues for decision are whether petitioner is entitled to an alimony deduction and whether the underpayment_of_tax required to be shown on petitioner’ sec_2002 federal_income_tax return is due to negligence or intentional disregard of rules or regulations background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in fresh meadows new york petitioner and constanza e ercolino petitioner’s former spouse married on date they have at least one child who was born in date petitioner and his former spouse separated in date their marriage was terminated by decree of divorce dated date relevant provisions of the divorce decree including documents adopted by reference and incorporated into that decree refer to the counterclaim filed in the divorce proceeding by petitioner’s former spouse in which she requested among other things an award of alimony pendente lite and permanent alimony note that petitioner and his former spouse were advised by counsel establish that pre-existing child_support orders remain in effect and provide that petitioner and his former spouse mutually remise release quit claim and forever discharge the other from any and all rights including any rights which either party may have for future spousal support or maintenance alimony or alimony pendente lite furthermore in a document incorporated into the divorce decree petitioner and his former spouse agreed that it was the sole responsibility of each to sustain themselves without seeking any support from the other during their marriage and prior to their separation petitioner and his former spouse resided together in stroudsburg pennsylvania in a house owned by petitioner but subject_to a mortgage the marital residence petitioner the sole mortgagor on the mortgage apparently defaulted on the mortgage payments prior to the year in issue as a result pursuant to foreclosure proceedings the marital residence was sold on date following the foreclosure sale petitioner’s former spouse and child moved to a rented residence according to the stipulation of facts on date petitioner’s former spouse made a request for child_support and spousal support of dollar_figure per week the record does not reveal to whom the request was made or provide the outcome of the request by order dated date the may order petitioner was obligated to pay biweekly child_support of dollar_figure plus the entire mortgage on the marital residence as best can be determined from the record the reference to the entire mortgage in the may order did not require petitioner to pay completely the then-outstanding balance on the mortgage rather it required him to continue to make the then-in-effect dollar_figure monthly mortgage payments plus any arrearage the may order suggests that dollar_figure one-half of the monthly mortgage payment is attributable to petitioner’s former spouse and child and he is given credit for this amount against his cssa obligation of dollar_figure per month support obligation otherwise determined in that order taking into account various relevant factors under new york law petitioner’s monthly support obligation is expressly calculated in the may order as follows dollar_figure for payment of mortgage on the marital residence for spouse and child -- leaving his support obligation of dollar_figure per month or dollar_figure bi- weekly at the time the may order was issued petitioner was apparently making the mortgage payments directly to the mortgagee this changed at some point and petitioner became obligated to pay to his former spouse the dollar_figure described above this change is reflected in an order dated date the february order that supersedes the may order and establishes petitioner’s support obligation at dollar_figure bi-weekly for one child mortgage payments are not referenced in the february order the biweekly payments totaling dollar_figure were withheld from petitioner’s wages during the year in issue although the terms of the may order differ from the terms of the february order simple mathematics establishes that petitioner’s support obligation as stated in terms of dollars and cents did not change from one order to the next the manner in which petitioner treated support payments including mortgage payments made directly to the mortgagee or indirectly to his former spouse on his federal_income_tax returns for years after he separated from his former spouse but prior to the year in issue has not been made part of the record as relevant here on his timely filed federal_income_tax return petitioner claimed a dollar_figure alimony deduction in the notice_of_deficiency respondent disallowed that deduction because petitioner had not provided verification he was entitled to the credit respondent further determined that the underpayment_of_tax required to be shown on petitioner’ sec_2002 return is due to negligence or intentional disregard of rules or this amount is rounded as dollar_figure multiplied by equals dollar_figure following the parties’ lead we ignore respondent’s misuse of the term credit regulations and imposed a sec_6662 accuracy-related_penalty other adjustments made in the notice_of_deficiency are computational and need not be addressed discussion alimony deduction petitioner claimed a dollar_figure alimony deduction on hi sec_2002 return as best can be determined from the record this amount represents petitioner’s estimate of how much of the dollar_figure withheld from his wages and presumably paid to his former spouse is allocable to other than child_support which petitioner recognizes is not deductible as alimony see sec_71 sec_215 according to respondent the entire amount represents child_support and no portion is deductible as alimony it appears that the amount petitioner deducted as alimony in some way or another is traceable to mortgage payments on the marital residence that petitioner was required to make directly to his former spouse after he separated from her although we fail to fully comprehend petitioner’s position we do not hesitate to reject it for the simple reason that he made no mortgage payments directly or indirectly on the marital residence during the marital residence was foreclosed for a discussion on this point see eg 80_tc_464 upon and sold in petitioner attempts to avoid the unavoidable consequence of this fact by suggesting that a portion of the support obligation imposed in the february order should be attributable to his obligation to pay a portion of the rent incurred by his former spouse after moving from the marital residence see 54_tc_577 the terms of the february order however impose no such obligation upon him furthermore petitioner’s position ignores the reality that the february order expressly establishes petitioner’s child_support obligation at dollar_figure per month the may order allowed him to offset dollar_figure per month from this amount on account of the mortgage payments made directly to the mortgagee the february order requires him to pay the full amount directly to his former spouse albeit through withholding from his wages petitioner’s child_support obligation as established by the february order totals dollar_figure per year the amount withheld from his wages the february order apparently remained in effect as of the beginning of and it continued in effect pursuant to the divorce decree entered later that year neither the february order nor the divorce decree provide for any form of spousal support or alimony to be paid_by petitioner to his former spouse during the year in issue the dollar_figure petitioner paid to his former spouse during the year in issue constitutes child_support no portion of that payment is allocable to alimony sec_71 it follows that petitioner is not entitled to an alimony deduction for and respondent’s disallowance of that deduction is sustained negligence_penalty according to respondent the underpayment_of_tax required to be shown on petitioner’ sec_2002 return is due to negligence or intentional disregard of rules or regulations see sec_6662 b and c respondent bears the burden of production with respect to the imposition of the penalty sec_7491 in this case the underpayment_of_tax equals the deficiency which except for derivative computational adjustments results from the disallowance of the alimony deduction discussed above sec_6211 sec_6664 sec_1 a income_tax regs respondent argues that petitioner by deducting as alimony a portion of child_support payments made during the year in issue was negligent within the meaning of sec_6662 because the parties are well-versed in the controlling principles we see little point in burdening this summary opinion with a detailed discussion of negligence as that term is used in the internal_revenue_code suffice it to note that some of the facts in this case support the imposition of the penalty for example the february order refers only to child_support and the above-quoted portion of the divorce decree establishes that petitioner’s former spouse waived any right to alimony or spousal support we assume that petitioner was well aware of this as the divorce decree expressly states that he was advised by counsel during the divorce proceedings be that as it may he claimed an alimony deduction on the other hand we do not view the deduction here in dispute to be one that would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs furthermore other than the nature of petitioner’s employment the record contains nothing about his knowledge experience and education sec_1_6664-4 income_tax regs that would have relevance to the imposition of the penalty similarly the record fails to disclose how petitioner treated support payments made in prior years on his federal_income_tax returns for those years the absence of such information coupled with references to child and spousal support emphasis added in the stipulation of facts and may order undermines respondent’s position that the imposition of the sec_6662 negligence_penalty is appropriate in this case on balance we find that petitioner is not liable for the sec_6662 penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the sec_6662 penalty
